Citation Nr: 0716896	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-14 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for bilateral shoulder 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from July 5, 1978 to October 20, 
1978 and from June 12, 1991 to December 11, 1991 with 
additional periods of reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision.  


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
bilateral hearing loss was exhibited in service or is 
otherwise related to service and a sensorineural hearing loss 
was not manifested within the first post service year.  

2.  Service medical records are negative for a shoulder 
disorder and a preponderance of the evidence is against 
finding that current disorder is related to service. 


CONCLUSIONS OF LAW

1.  A hearing loss was not incurred or aggravated in active 
service and sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1153, 54107 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385, 4.85 (2006).
 
2.  A shoulder disorder was not incurred or aggravated in 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2002, 
October 2003, and April 2004.  The RO specifically informed 
the veteran of the evidence required to substantiate her 
claims, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf, that she should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on her behalf, and 
to submit any evidence in her possession pertaining to her 
claims.  Therefore, the Board finds that she was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records, post-service medical 
records, and VA examination reports.  The veteran indicated 
that she had right shoulder surgery in February 2005 and that 
her left ear hearing has worsened; however, there is no 
indication that the records from that surgery or giving the 
veteran an additional audiological examination for the left 
ear would change the outcome of this decision as further 
discussed below.  Neither the veteran nor her representative 
has identified any additional pertinent evidence that could 
be obtained to substantiate her claims.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  



1.  Hearing loss

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).

VA afforded the veteran an audiological examination in 
December 2002.  The following pure tone thresholds, in 
decibels, were noted:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
30
50
LEFT
20
25
20
25
30

The average pure tone threshold was 31 decibels for the right 
ear and 25 decibels for the left ear.  Speech recognition was 
94 percent in the right ear and 96 percent in the left ear.  
The examiner noted mild to moderate sensorineural hearing 
loss from 3000 Hz in the right ear and normal hearing for 
rating purposes in the left ear.  The examiner also noted 
unilateral right ear sensorineural hearing loss of unknown 
etiology. 



a.  Right ear hearing loss

Service medical records include the examination report at 
service discharge for the first period of active service in 
October 1978.  The following right ear pure tone thresholds, 
in decibels, were noted indicating normal hearing for VA 
purposes:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25

Subsequently, an examination report in July 1990 noted the 
following right ear pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
45

There is no examination at service entry for the second 
period of service.  A November 20, 1991 service medical 
record noted the following right ear pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
50

The examination report was marked INVALID, and a repeat 
audiogram the following day revealed the following right ear 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
15
25

This report concluded that the veteran's hearing was within 
normal limits.  It follows that the veteran did not exhibit a 
right ear hearing loss during either of her relatively brief 
periods of service.  While she did exhibit a mild hearing 
loss on an audiogram prior to her second period of service, 
the only valid audiogram for her second period of service was 
within normal limits.  

While the veteran has suggested that right ear hearing loss 
permanently increased in severity during service, as a lay 
person, she has no competence to give a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's right ear hearing loss was exhibited in 
service or in any way owes its etiology to active duty.  When 
the preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
  
b. Left ear hearing loss

According to the December 2002 VA examination report, the 
veteran does not have left ear hearing loss for VA 
compensation purposes.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwwinski, 3 Vet. App. 223, 225 (1992).  

In a statement received in January 2005, the veteran asserted 
that her left ear hearing loss has worsened.  However, 
service connection would nevertheless still be denied.  
Service medical records show normal left ear hearing.  If the 
veteran were to be shown to have current left ear hearing 
loss, this would represent a gap of nearly 16 years after 
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
would weigh against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Also absent is any competent medical 
evidence that the veteran's left ear hearing loss is related 
to service.  Therefore, service connection for left ear 
hearing loss is not warranted.  

While the veteran has suggested that she currently has left 
hearing loss as a result of service, as a lay person, she has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran currently has left ear hearing loss for VA 
compensation purposes related to service.  When the 
preponderance of evidence is against a claim, it must be 
denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

2.  Bilateral shoulder disorder

Arthritis may be presumed to have been incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, 
this presumption does not apply as arthritis did not manifest 
to a compensable degree within one year after service 
discharge as noted below. 

The veteran currently has a bilateral shoulder disorder as VA 
medical records showed treatment for shoulder pain 
impingement syndrome.  Also, an October 2004 MRI report noted 
mild arthritic change in the acromioclavicular joint with a 
distal acromial hook and associated supraspinatus outlet 
narrowing with supraspinatus tendinopathy and subtle partial 
thickness tears of the articular surface of the supraspinatus 
tendon.     

The examination report at service discharge in October 1978 
noted a normal upper extremity and on her Report of Medical 
History, the veteran indicated that she did not have nor ever 
had painful or trick shoulder.  Prior to service entry in 
June 1991, the veteran was diagnosed with spinal arthritis in 
October 1989 after complaints of a sore back and shoulders.  
However, there was no evidence of a shoulder disorder during 
service.  The examination at service discharge in November 
1991 noted a normal upper extremity evaluation.  On her 
Report of Medical History, the veteran indicated that she did 
not have and ever had had painful or trick shoulder. 

The veteran did not have a shoulder disorder during her first 
period of service as the record was silent to any complaints 
or findings during this time period.  In fact, service 
medical records for both periods of service were absent 
findings related to any shoulder disorder.  

Based upon review of the record, the Board finds that service 
connection for a shoulder disorder is unwarranted.  While the 
veteran currently has a shoulder disorder, there was no 
indication of such a disorder in service.  A December 2002 VA 
examination report noted the veteran's complaints of joint 
pain and the examiner speculated as to a rotator cuff tear; 
however, x-rays showed normal shoulders without arthritis.  
The first documented indication of a disorder was not until 
sometime in 2004, which is over a decade after service 
discharge.  An April 2004 VA treatment record noted that the 
veteran complained of pain for six to seven years, which 
would still be six years after service discharge.  The 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is also no opinion which provides a nexus between 
service and current disability.  

While VA afforded the veteran a general examination in 
December 2002, the report did not address the etiology of the 
veteran's shoulder disorder.  The Board declines to obtain a 
medical nexus opinion with respect to the veteran's service 
connection claim because there is no evidence of pertinent 
disorder in service or for nearly a decade following service.  
Thus, while there is current evidence of a bilateral shoulder 
disorder, there is no true indication that that a disability 
is associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
complaints of a shoulder disorder in service and that the 
lack of diagnosis of the claimed disability until several 
years post-service, any opinion relating pertinent disability 
to service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102.  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).      

While the veteran has suggested that her bilateral shoulder 
disorder is related to  service, as a lay person, she has no 
competence to give a medical opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's bilateral shoulder disorder is related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for bilateral shoulder disorder is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


